DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are presented for examination.
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Applicant argues: “ Kim fails to teach the radial isthmuses has a thickness of less than 5% of diameter of rotor,  The surface occupied by radial isthmuses is minimized to end of new amendment. And Kim fail to teach perimeter of the cross section is formed by succession of curved profiles….It is not evident to reduce thickness of radial isthmuses in Kim, and it is not evident for skilled person to delete recessed part and have linear profile which will lead to malfunction of the machine in Takezawa, and Takezawa cannot be combined with Kim”.
Examiner respectfully disagrees and points out that Kim teaches the coupled magnets(230) the radial isthmus (annotated Fig.7m, width of W2) have a thickness of less than 5 percent (W1 is less than 1 mm, therefore, it is less than 1 mm, also W2 is more than W1, therefore, at some point it could be 1.1mm or more which falls in the 5% of 44 diameter of the rotor) is more than W1, therefore, of the diameter of the rotor(P[0118, 44 mm);  a surface of the radial isthmuses (W1, any surface either side of W1) is minimized (it is already minimized), and less than the transverse isthmuses and the lateral isthmuses (see Fig.3, W1 is less than Lateral Isthmuses, and Transverse Isthmuses, less than the width of W6 which is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), the modified reference is Kim not Takezawa, and that Takezawa teaches a rotor with linear portions and teaches modifying a rotor to have different structure is within the common knowledge of a person skilled in the motor/rotor art.
Therefore, Kim and Takezawa still teach the limitations as currently claimed. 
 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub 2050288233 hereinafter “Kim” in view of Takezawa et al. (US Patent 6147428 hereinafter “Takezawa”). 
Re-claim 1, Kim discloses a rotor (200,210,100) for an electrical machine having internal permanent magnets (280), the rotor comprising- a yoke (220,225) ) defining a plurality of recesses (230) for receiving parallelepiped permanent magnets (280 ), the recesses (230a,230b  ) being surrounded by magnetically saturated external transverse isthmuses ( at W4 ) and lateral isthmuses ( 287,annotated Fig.12 ) and by radial isthmuses (at W1,225, annotated Fig.12,Fig.13), and oblique isthmuses (annotated Fig.12 and annotated Fig.13),  wherein: the magnets (280)  are assembled in pairs of magnets ( annotated Fig.12) magnetized in the same direction (annotated Fig.7) and perpendicular to the radial direction of the radial isthmuses   (W1 location, or more or less, annotated Fig.7) arranged between  the coupled magnets(230) the radial isthmuses (annotated Fig.7m, width of W1) have a thickness of less than 5 percent (W1 is less than 1 mm, therefore, it is less than 1 mm, also W2 is more than W1, therefore, at some point it could be 1.1mm or more which falls in the 5% of 44 diameter of the rotor, is more than W1, therefore it is a result effective variable and falls within the range or possible range) of the diameter of the rotor(P[0118, 44 mm), a surface of the radial isthmuses (W1, any surface either side of W1) is minimized (it is already minimized), and less than the transverse isthmuses and the lateral isthmuses (see Fig.3, W1 is less than Lateral Isthmuses, and Transverse Isthmuses, less than the width of W6 which is the width of the 

    PNG
    media_image1.png
    942
    996
    media_image1.png
    Greyscale

Kim fails to explicitly teach the yoke including a stack of sheets, wherein the perimeter of the cross section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses.  
However, Takezawa teaches the yoke including a stack of sheets (Col.2, L.3), wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles (annotated Fig.3) between two consecutive pairs of magnets (39, 45), and tangential linear profiles (annotated Fig.3) at the external transverse isthmuses (at t, see Fig.3).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the yoke and specify the structure of the rotor curve profile disclosed by Kim wherein the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses as taught by Takezawa to prevent magnetic short-circuit and minimized distorted forward magnetic flux wave form (Col.10, L.55-67).


    PNG
    media_image2.png
    738
    717
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    864
    797
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    729
    708
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    750
    808
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    889
    854
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    438
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image6.png
    889
    854
    media_image6.png
    Greyscale
 
    PNG
    media_image8.png
    537
    571
    media_image8.png
    Greyscale

Re-claim 3, U.S. National Phase Entry of PCT/FR2018/050824Page 4 of 8Kim as modified discloses the rotor according to claim 1, wherein the magnets (280) have a rectangular cross- section (annotated Fig.2).  
Re-claim 4, Kim as modified discloses the rotor according to claim 1 wherein the magnets (280) have a trapezoidal cross- section (annotated Fig.12) with symmetry with respect to a plane of the radial isthmuses (annotated Fig.13, any of the planes of the radial isthmuses), the small base (annotated Fig.13) of the trapezoidal cross-section being directed towards a stator of the electric machine (annotated Fig.11).
Re-claim 5, Kim as modified discloses the rotor according to claim 1, wherein the yoke has openings (see Fig.11, item 260) between two pairs of magnets (any pair of 280a, 280b) corresponding to the magnetic poles of the rotor (see Fig.11).  
Re-claim 6, Kim as modified discloses the rotor according to claim 1, wherein the lateral isthmuses (annotated Fig.13) are oriented radially and at a 45 degree angle (annotated Fig.13, the angle ranges to below 90 degrees, depending on the angle of deflection, with respect to the radial isthmuses (annotated Fig.13, any of the one of radial isthmuses, at least 2).  
Re-claim 7, Kim as modified discloses the rotor according to claim 1, wherein two consecutive pairs of magnets (any tow 280a, 280b) are separated by solid material areas (areas at 235, see Fig.11).  
Re-claim 8, Kim discloses an electric machine comprising a stator (see Fig.13), having a polar teeth, at least a part of which is surrounded by an electric coil (annotated Fig.7), a rotor (200,210,100) for an electrical machine having internal permanent magnets (280), the rotor comprising- a yoke (220,225) ) defining a plurality of recesses (230) for receiving parallelepiped permanent magnets (280 ), the recesses (230a,230b  ) being surrounded by magnetically saturated external transverse isthmuses ( at W4 ) and lateral isthmuses ( 287,annotated Fig.12 ) and by radial isthmuses (at W1,225, annotated Fig.12,Fig.13), and oblique isthmuses (annotated Fig.12 and annotated Fig.13),  wherein: the magnets (280)  are assembled in pairs of magnets ( annotated Fig.12) magnetized in the same direction (annotated Fig.7) and perpendicular to the radial direction of the radial isthmuses   (W1 location, or more or less, annotated Fig.7) arranged between  the coupled magnets(230) the radial isthmus (annotated Fig.7m, width of W2) have a thickness of less than 5 percent (W1 is less than 1 mm, therefore, it is less than 1 mm, also W2 is more than W1, therefore, at some point it could be 1.1mm or more which falls in the 5% of 44 diameter of the rotor) is more than W1, therefore, of the diameter of the rotor(P[0118, 44 mm);  a surface of the radial isthmuses (W1, any surface either side of W1) is minimized (it is already minimized), and less than the transverse isthmuses and the lateral isthmuses (see Fig.3, W1 is less than Lateral Isthmuses, and Transverse Isthmuses, less than the width of W6 which is the width of the Transverse Isthmuses, and or less than the Lateral Isthmuses, which could be W2 when W1 is the Radial isthmuses).

However, Takezawa teaches the yoke including a stack of sheets (Col.2, L.3), wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles (annotated Fig.3) between two consecutive pairs of magnets (39, 45), and tangential linear profiles (annotated Fig.3) at the external transverse isthmuses (at t, see Fig.3).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the yoke and specify the structure of the rotor curve profile disclosed by Kim wherein the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses as taught by Takezawa to prevent magnetic short-circuit and minimized distorted forward magnetic flux wave form (Col.10, L.55-67).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takezawa as applied to claim 1 above and in further view of Saint-Michel (US Patent 10432049 hereinafter “Saint-Michel”). 
Re-claim 2, Kim as modified discloses a rotor according to claim 1, wherein the cumulative cross-section of the magnets is greater than an approximate percent of the cross-section of the rotor.  
	Kim as modified fails to teach cumulative cross-section of the magnets is greater than 40 percent of the cross-section of the rotor.  
	However, Saint-Michel teach the cumulative cross-section of the magnets (Magnet area is 40, length is at least 20 mm, greater than 40 percent of the cross-section of the rotor (diameter of the rotor could be 50%, therefore 50 mm, 2 magnet lengths across are 20 + 20 mm = 40 mm, 50 – 40 mm = 10 mm.  40 mm is at least 80% of cross section of the rotor, or if calculating area of the magnet [20 mm * 2 mm= 40 mm], then 4 magnets per pole the area is 80 *8= 640), therefore, it is greater than 40 %.  
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to teach the percentage of the cross sections of the magnet and rotor disclosed by Kim as modified wherein cumulative cross-section of the magnets is greater than 40 percent of the cross-section Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, also see 2144.05, Routine Optimization, For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takezawa and in further view of Walme et al. (US PG Pub 20180248418 hereinafter “Walme”). 
Re-claim 9, Kim discloses an electrical machine, comprising a motor including stator (see Fig.13), having a polar teeth, at least a part of which is surrounded by an electric coil (annotated Fig.7), a rotor (200,210,100) for an electrical machine having internal permanent magnets (280), the rotor comprising- a yoke (220,225) ) defining a plurality of recesses (230) for receiving parallelepipedal permanent magnets (280 ), the recesses (230a,230b  ) being surrounded by magnetically saturated external transverse isthmuses ( at W4 ) and lateral isthmuses ( 287,annotated Fig.12 ) and by radial isthmuses (at W1,225, annotated Fig.12,Fig.13), and oblique isthmuses (annotated Fig.12 and annotated Fig.13),  wherein: the magnets (280)  are assembled in pairs of magnets ( annotated Fig.12) magnetized in the same direction 
Kim fails to explicitly teach the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses.  
However, Takezawa teaches the yoke including a stack of sheets (Col.2, L.3), wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles (annotated Fig.3) between two consecutive pairs of magnets (39, 45), and tangential linear profiles (annotated Fig.3) at the external transverse isthmuses (at t, see Fig.3).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the yoke and specify the structure of the rotor curve profile disclosed by Kim wherein the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses as taught by Takezawa to prevent magnetic short-circuit and minimized distorted forward magnetic flux wave form (Col.10, L.55-67).
Kim as modified fails to explicitly teach the machine is an electrical compressor including a turbine. 
However, Walme teaches an electrical compressor including a turbine (P[0007]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the electrical machine disclosed by Walme wherein a compressor makes it possible to compensate of power loss and optimize filling cylinders of the device of an electrical machine (Walme, P [007]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834